DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 13, line 2, “the orientation” lacks prior antecedent basis in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bolte et al (US Patent Application Publication 2010/0304652).  
Regarding claims 1, 19 and 21, Bolte et al teach an automated meat breaking system and method which is structurally similar to the Applicant’s claimed cutting assembly for cutting a workpiece.  More specifically, the apparatus includes a first cutting tool 256 adapted to cut the workpiece or meat 10a along a first cutting plane(see figures 1a and 1b). A second cutting tool 266 is adapted to cut the workpiece along a second cutting plane(see figures 1a and 1b).  The first and second cutting planes define an inner angle as seen in the drawings.  Lastly, each cutting tool operates in a single operation.
As for claims 2, 3 and 13, a manipulator system (210, 212) and a support frame (254, 260) are provided.  The support frame is rotatably connected to the manipulator system, such that the manipulator system is adapted to displace the support frame in order to position the cutting tools over the workpiece 10a in a desired position.  See figure 7.
In regards to claims 4-6 and 18, the first and second cutting tools are independently movable with respect to the other one of the cutting tools, such that an adjustable bevel cut can be performed.  See figures  1b and 3.
Regarding clam 14, as seen in the drawings, the cutting tools are offset with respect to ne another along a direction to avoid contact with each other. 
As for claim 16, the manipulator system can be considered a robotic arm wherein the support frame is rotatably connected at one end thereof.
In regards to claim 17, the cutting tools are a circular saw.
Regarding claim 23, the imaging system 404 and processor 502 act as a guidance system for controlling the movements of the manipulator system.
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T. PRICE JR whose telephone number is (571)272-6892. The examiner can normally be reached Monday-Friday 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD T PRICE JR/Primary Examiner, Art Unit 3643